Dismissed and Memorandum Opinion filed January 20, 2005








Dismissed and Memorandum Opinion filed January 20,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01207-CR
____________
 
JOHN ROLAND
RICHARD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
240th District Court
Fort Bend
County, Texas
Trial Court Cause No. 39,058A
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to evading arrest in a motor
vehicle.  The trial court sentenced
appellant on November 9, 2004, to confinement for ten years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a written notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant has waived his right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 20, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.
Do Not Publish C Tex. R. App.
P. 47.2(b).